Citation Nr: 0015877	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows a diagnosis of 
post-traumatic stress disorder.

2.  There is no competent medical evidence of record which 
provides any nexus or link between the veteran's service and 
his current nervous condition, diagnosed as impulse control 
disorder, not otherwise specified, with secondary depression.

3.  There is no competent medical evidence of record which 
provides any nexus or link between the veteran's current back 
disorder and his service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a back condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a nervous condition, to include 
post-traumatic stress disorder, and a back condition were 
incurred in or aggravated by service or are proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service, and that service connection for those 
conditions is warranted.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claims of entitlement 
to service connection for a nervous condition to include 
post-traumatic stress disorder, and a back condition are well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the 
claims are (1) whether the veteran had post-traumatic stress 
disorder or a back condition during service; (2) whether he 
currently has post-traumatic stress disorder or a back 
condition; and if so, (3) whether any current post-traumatic 
stress disorder or back condition is etiologically related to 
his service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A.  A Nervous Condition, to Include Post-traumatic Stress 
Disorder.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Psychoses are chronic diseases with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of post-
traumatic stress disorder while on active duty.  The Board 
notes that the veteran's February 1971 separation examination 
does not note post-traumatic stress disorder or any other 
psychiatric disorder.

An October 1997 VA examination provided a diagnosis of 
impulse control disorder, not otherwise specified, with 
secondary depression.  There is no competent medical evidence 
of record which provides a diagnosis of post-traumatic stress 
disorder.  Furthermore, there is no competent medical 
evidence of record which relates the veteran's current 
nervous condition, diagnosed as impulse control disorder, to 
his service.

As there is no current diagnosis of post-traumatic stress 
disorder, and no competent medical evidence of record 
providing any nexus or link between the veteran's impulse 
control disorder and his service, the veteran's claim fails 
to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board also 
notes that there is no evidence of record showing that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service.

B.  A Back Condition.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Arthritis is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any back 
injury or condition while on active duty.  The Board notes 
that the veteran's February 1971 separation examination found 
his spine and other musculoskeletal examinations to be 
normal.

The medical evidence of record shows that the veteran has a 
low back disorder which has been variously diagnosed as 
paralumbar fibromyositis, chronic low back pain, lumbar 
discogenic disease, L5-S1 radiculopathies, L5-S1 degenerative 
disc disease, bilateral L5 spondylolysis, degenerative joint 
disease of the left sacroiliac, lumbosacral muscle strain.  
The medical evidence also indicates a diagnosis in a November 
1991 private medical report of "low back trauma by car 
accident."  Private medical reports from two physicians 
indicate that those physicians have treated the veteran for a 
low back condition since 1985.

The Board notes that the veteran's back condition is first 
shown by the evidence of record in 1985, approximately 14 
years following his separation from service.  There is no 
competent medical evidence of record which relates any 
current back condition to his service.  As the medical 
evidence of record does not provide a nexus, or link, between 
the veteran's current back condition and his service or any 
disease or injury incurred in or aggravated by service, the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board also notes that there is no evidence of 
record showing that any arthritis manifested to a compensable 
degree within one year following the veteran's separation 
from service.



C.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded, they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the December 1998 statement 
of the case and in the above discussion.

Although the RO did not specifically state that it denied 
both of the veteran's claim on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The veteran's claim of entitlement to service connection for 
a nervous condition, to include post-traumatic stress 
disorder, is denied because it is not well grounded.

The veteran's claim of entitlement to service connection for 
a back condition is denied because it is not well grounded.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

